Evans, J.
The record discloses no defense either in the pleadings or in the evidence. It does not appear either from the *1321pleadings or from any evidence that any fraudulent representation was made or that any fraud was practiced upon either defendant. It does appear that, at the time the parties signed the leases, they were not read to them, nor did anyone purport to explain them. A written instrument may not be defeated upon such ground. It is claimed that Mrs. Fischer had never had much schooling, and that she could read the leases only with difficulty. This fact was never, disclosed by her to the plaintiff,- nor was it known to the plaintiff. No artifice was used nor obstacle put in the way of any advice or assistance which she might choose to ask. The brief for defendants discloses their great poverty. The foreclosure, therefore, is a great hardship. In such cases, the courts are disposed to solve doubts quite liberally-in favor of mercy, but they have no justification to ignore the legal rights of any litigant. The record herein presents no question of doubt as to the legal merits of the case. Judges, as individuals, are usually sympathetic, but they may not charge the cost of their sympathy to the pocket of the litigant who is legally entitled to judgment. Otherwise, “hard cases” make “bad law.”
This record discloses no defense. The decree below is, accordingly, reversed. — Reversed.
ARTHUR, C. J., Preston and Faville, JJ., concur.